Citation Nr: 0309668	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-09 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for cystic acne.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active service from January 1951 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
cystic acne.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the record, the Board noted that the 
appellant was not provided the statutorily required notice of 
the provisions of the VCAA and VA's obligations thereunder.  
In an effort to cure this defect, the Board, under authority 
previously in effect, notified the appellant of the 
provisions of the VCAA in a February 2003 letter.  That 
authority, however, has been removed.  In Disabled American 
Veterans, et al v. Secretary of Veterans Affairs, 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the Court of Appeals for 
the Federal Circuit held that, in most cases, the Board does 
not have the statutory authority to obtain additional 
evidence and consider it in its decision without first 
remanding the case to the agency of original jurisdiction, in 
this case, the RO.

The notice provided to the appellant must, in addition to 
stating the general provisions of the VCAA, specifically 
inform the appellant what evidence the RO will attempt to 
obtain on behalf of the appellant and what evidence the 
appellant is expected to obtain and provide the RO.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following:

Provide a letter to the appellant which 
specifically addresses the VCAA and its 
requirements of notice and assistance.  
In addition to the other required 
information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file (as regard 
the issue of this particular appeal) and 
whether the RO intends to obtain any 
additional information.  Further, the 
appellant must be specifically informed 
as to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.  

If additional evidence is obtained, the matter should be 
readjudicated by the RO.  If the benefits sought are not 
granted, a supplemental statement of the case should be 
issued.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




